Case 6:20-cv-06074-SOH Document 3   Filed 07/16/20 Page 1 of 8 PageID #: 24




                              EXHIBIT B
Case 6:20-cv-06074-SOH Document 3   Filed 07/16/20 Page 2 of 8 PageID #: 25
Case 6:20-cv-06074-SOH Document 3   Filed 07/16/20 Page 3 of 8 PageID #: 26
Case 6:20-cv-06074-SOH Document 3   Filed 07/16/20 Page 4 of 8 PageID #: 27
Case 6:20-cv-06074-SOH Document 3   Filed 07/16/20 Page 5 of 8 PageID #: 28
Case 6:20-cv-06074-SOH Document 3   Filed 07/16/20 Page 6 of 8 PageID #: 29
Case 6:20-cv-06074-SOH Document 3   Filed 07/16/20 Page 7 of 8 PageID #: 30
Case 6:20-cv-06074-SOH Document 3   Filed 07/16/20 Page 8 of 8 PageID #: 31
